DETAILED ACTION

Primary Examiner acknowledges Claims 1-15 are pending in this application as originally filed on August 21, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (6,349,724) in view of Sherman (2006/0149216).
As to Claims 1, 7, and 12, Burton discloses a system (Figure 1) configured to determine the sleep stage in a subject (via 71/80, “the sensors 71, 80 may collect data about breathing volumes, breathing rates, breathing times, blood oxygen, EEG, EKG, EOG, EMG, patient pulse, patient temperature, snoring, position of the patient, sleep stages, patient movement, mask pressures, mask leakage, and other relevant data such as would be collected for a Polysomnogram (PSG).”  Column 8, Lines 25-35; and “The patient can be monitored by a number of sensors for determining when the patient is inhaling or exhaling. The monitoring sensors can also measure a number of other parameters such as breathing rates, blood oxygen levels, stages of sleep, mask leaks, mask on or mask off, body position and movement of the patient, EEG, EKG, sounds such as snoring, and other information useful for sleep disorder diagnosis and treatment.” Column 1, Lines 50-60) during positive airway pressure therapy (“an object of the invention to provide a portable BiPAP device. It is an object of the invention to provide a multiple purpose device for BiPAP, CPAP, VPAP, SPAP, PPAP and AutoPAP applications.” Column 2, Lines 30-35), the system (Figure 1) comprising: a pressure generator (10, “a gas delivery device 10 supplies gas at two different positive air pressures to a patient 100.” Column 3, Lines 20-25) configured to generate a pressurized flow of breathable gas for delivery to an airway of the subject (via 70, “The dual pressure hose 50 has a high pressure side 51 and a low pressure side 52 for transporting the high pressure gas 47 and low pressure gas 37 to the mask 70.” Column 5, Lines 40-45); one or more sensors (71/80, “the sensors 71, 80 may collect data about breathing volumes, breathing rates, breathing times, blood oxygen, EEG, EKG, EOG, EMG, patient pulse, patient temperature, snoring, position of the patient, sleep stages, patient movement, mask pressures, mask leakage, and other relevant data such as would be collected for a Polysomnogram (PSG).”  Column 8, Lines 25-35; also see: “The sensors 71 used for supplying information about the patient's breathing to the controller or microprocessor 82 may be imbedded in the perimeter of the mask 70 or on the mask surface. … Other sensors on the patient such as sensor 80 on the patient's chest may be used for supplying information about the patient's breathing to the controller or microprocessor 82.” Column 6, Lines 15-40) configured to generate output signals (via data from 71/80 to 82) conveying information related to the breathing of the subject; and one or more hardware processors (82, “The dual pressure gas delivery device 10 has a controller/microprocessor 82 which can be programmed for ramp times and pressures as required by the patient.” Column 7, Lines 5-15; “it is important to have sensors 71, 80 providing data to a controller 82 for application of the proper pressure at the proper time to treat the patient 100. … Communications from the sensors 71, 80 can be by leads 83, 81 respectively or by telemetry to the controller 82.” Column 8, Lines 1-10 and 15-20) operatively coupled to the pressure generator (10) and the one or more sensors (71/80), the one or more hardware processors (82) configured by machine readable instructions (“a controller/microprocessor 82 which can be programmed” Column 7, Lines 5-15) to: cause the pressure generator (10) to generate the pressurized flow of breathable gas in accordance with a positive airway pressure therapy regimen based on the information in the output signals (via data from 71/80 to 82, “it is important to have sensors 71, 80 providing data to a controller 82 for application of the proper pressure at the proper time to treat the patient 100.” Column 8, Lines 1-10); determine sleep stages of the subject (“the sensors 71, 80 may collect data about breathing volumes, breathing rates, breathing times, blood oxygen, EEG, EKG, EOG, EMG, patient pulse, patient temperature, snoring, position of the patient, sleep stages, patient movement, mask pressures, mask leakage, and other relevant data such as would be collected for a Polysomnogram (PSG).”  Column 8, Lines 25-35; and “The patient can be monitored by a number of sensors for determining when the patient is inhaling or exhaling. The monitoring sensors can also measure a number of other parameters such as breathing rates, blood oxygen levels, stages of sleep, mask leaks, mask on or mask off, body position and movement of the patient, EEG, EKG, sounds such as snoring, and other information useful for sleep disorder diagnosis and treatment.” Column 1, Lines 50-60) based on the information in the output signals (via data from 71/80 to 82).
Yet, Burton does not expressly disclose the resultant effects of the detected sleep stage in the system wherein “responsive to the sleep stages indicating the subject is in deep sleep, cause the pressure generator to adjust the pressurized flow of breathable gas to deliver a stimulus to the subject, the stimulus configured to enhance deep sleep in the subject.”
Sherman teaches a system, similar to Burton, suitable for providing positive airway pressure therapy - in the form of BiPAP (“The preferred apparatus is a heated, humidified, bi-level positive airway pressure machine with a small amount of supplemental oxygen mixed into the delivered air, which machine is conventionally available from, for example, Respironics; is generally referred to as a BIPAP machine; and is conventionally used for sleep-disordered breathing.” Para 0063) for treatment of sleep disordered breathing and the determination of the patient’s “stage of sleep” (Abstract).
Regarding the remaining limitations of the claims, Sherman teaches an additional feature of the system includes the additional steps of treating the patient whereby “at step 206, a state of sleep indicated to be "deep sleep" is maintained for a predetermined period of time by adjusting the anesthetic agent being administered.” (Para 0056), wherein the purpose of the anesthetic application is utilized in order to “promotes adequate duration of restorative deep sleep by applying anesthesia to address issues in sleep medicine.” (Para 0068). In this statement, it is clear the administration of the anesthetic is coextensive with the claimed delivered “stimulus to the subject” such that the promotion/enhancement of deep sleep is encouraged in the patient. 
Continuing regarding the explicit limitation “cause the pressure generator to adjust the pressurized flow of breathable gas”, Primary Examiner notes Sherman discusses this feature of adjusting the pressure generation when the patient is in deep sleep was known.  Explicitly, Sherman states a “consideration in deep sleep is the retention of carbon dioxide. This is addressed through the bi-level positive airway pressure feature of the apparatus. Adequate ventilation is assisted as the person initiates each breath and is monitored by a capnograph.” (Para 0065).  Consequently, the pressure generation is adjusted based upon the detected deep sleep in order to address concerns of carbon dioxide concentration of the patient to assure adequate ventilation. 
Thus, the resultant effect of the device of Burton as modified by Sherman is a system which not only supplies proper ventilation to the patient through various sleep stages, but additionally explicitly identifies the deep sleep stage and adjusts the ventilation and administration of a stimulus (anesthetic) in order to promote/enhance deep sleep in the patient for restorative properties.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the device of Burton to identify deep sleep in the patient and further adjust the ventilation and administration of a stimulus (anesthetic) to the patient, as taught by Sherman to promote/enhance deep sleep in the patient for restorative properties.  
As to Claims 2, 8, and 13, the modified Burton, specifically Burton discloses one or more sensors (71/80) and the one or more hardware processors (82) are configured such that the information in the output signals (via data from 71/80 to 82) used to determine the sleep stages of the subject comprises one or both of a pressure and a flow rate of the pressurized flow of breathable gas inhaled and exhaled by the subject over time (“the sensors 71, 80 may collect data about breathing volumes, breathing rates, breathing times, blood oxygen, EEG, EKG, EOG, EMG, patient pulse, patient temperature, snoring, position of the patient, sleep stages, patient movement, mask pressures, mask leakage, and other relevant data such as would be collected for a Polysomnogram (PSG).”  Column 8, Lines 25-35).  
As to Claims 3, 9, and 14, please see the rejections of Claims 2, 8, and 13 which discuss the features of the sensors (71/80) to detect pressure and flow rates.  By this citation, pressure includes “mask pressure”; whilst, flow rate includes “breathing volumes, breathing rates”.  Thus, the modified system of Burton is suitable for the detection of both pressure and flow through the suitable means of a pressure sensor and a flow sensor, respectively, wherein the pressure sensor conveys information related to a pressure of the breathable gas, and the flow sensor conveys information related to a flow rate of the pressurized flow of breathable gas.  Additionally, Primary Examiner notes Burton explicitly states “The patient can be monitored by a number of sensors for determining when the patient is inhaling or exhaling.” (Column 1, Lines 50-60).
As to Claim 4, 10, and 15, the modified Burton, specifically Burton discloses one or more hardware processors (82) are configured such that causing the pressure generator to adjust the pressurized flow of breathable gas (“a variable speed motor can be used to such that as the motor 20 speeds up or slows down a higher or lower volume of air is pumped and both the high pressure and low pressure are simultaneously adjusted upward or downward. A change in the motor speed can be used to make a pressure adjustment to the high pressure chamber 45 or low pressure chamber 35 when the ratio of the pressures is fixed but a variation or adjustment of the pressures in the chambers is called for. In this manner the high pressure and/or low pressure can be varied with changes in motor speed.” Column 4, Lines 35-45; “The motor speed can be increased or decreased to provide higher or lower pressures for inhaling and exhaling.”  Column 8, Lines 10-15).  Additionally, Sherman states a “consideration in deep sleep is the retention of carbon dioxide. This is addressed through the bi-level positive airway pressure feature of the apparatus. Adequate ventilation is assisted as the person initiates each breath and is monitored by a capnograph.” (Para 0065).  Consequently, in response to the delivered stimulus the sensory data signals support the adjustment of “motor oscillations” through the variety of motor speeds in order to ensure the desired pressure/flow rate ventilation is provided to the subject. 
As to Claim 5, please see the rejection of Claim 4. The modified Burton, specifically Burton discloses one or more hardware processors (82) are configured such that causing the motor oscillations (via “variable motor speed”) in the pressure generator (10) comprises determining a timing, a frequency, and/or an intensity of the motor oscillations (“The ramp times, ramp delay times and other parameters can be programmed into the controller/microprocessor 82 by means of information stored on a data card 210 inserted into a data card port 115. Alternatively the controller/microprocessor 82 may be programmed by a computer 200 and the information transferred to the controller/microprocessor 82 through computer input output plug 118.” Column 7, Lines 15-30) based on the output signals (via data from 71/80 to 82 - it is important to have sensors 71, 80 providing data to a controller 82 for application of the proper pressure at the proper time to treat the patient 100. … Communications from the sensors 71, 80 can be by leads 83, 81 respectively or by telemetry to the controller 82.” Column 8, Lines 1-10 and 15-20; and “the sensors 71, 80 may collect data about breathing volumes, breathing rates, breathing times, blood oxygen, EEG, EKG, EOG, EMG, patient pulse, patient temperature, snoring, position of the patient, sleep stages, patient movement, mask pressures, mask leakage, and other relevant data such as would be collected for a Polysomnogram (PSG).”  Column 8, Lines 25-35).  Regarding the concept of enhancing deep sleep,  as taught by Sherman, Sherman states a “consideration in deep sleep is the retention of carbon dioxide. This is addressed through the bi-level positive airway pressure feature of the apparatus. Adequate ventilation is assisted as the person initiates each breath and is monitored by a capnograph.” (Para 0065).  Consequently, in response to the delivered stimulus the sensory data signals support the adjustment of “motor oscillations” through the variety of motor speeds in order to ensure the desired pressure/flow rate ventilation is provided to the subject, as a function of the detected sensory data.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (6,349,724) in view of Sherman (2006/0149216), as applied to Claims 1 and 8, and further in view of Santostasi et al. (2017/0304587). 
As to Claims 6 and 11, the modified Burton, specifically Sherman teaches a PAP device including features which enhance/promote deep sleep through the application of a stimulus to the patient; yet, does not expressly disclose the use of “an external sensory stimulation device operatively coupled to, and controlled by, the one or more hardware processors and configured to deliver external sensory stimulation to the subject in addition to or instead of the stimulus provided by the pressurized flow of breathable gas, the external sensory stimulation comprising auditory stimulation or electromagnetic stimulation.” 
Santostasi teaches an additional “systems and methods to enhance slow wave sleep.” (Abstract), wherein “slow wave activity (SWA)” (Para 0043) is correlated to “deep sleep (e.g., SWA)” (Para 0028). 
Regarding the remaining limitations of the claims, Santostasi teaches an external sensory stimulation device (“acoustic stimulation during sleep to provide a variety of benefits including enhanced deep sleep (e.g., SWA), improved sleep quality, improved memory, treatment of cognitive decline, etc.” Para 0028) controlled by a processor (330) and configured to deliver external sensory stimulation (“acoustic stimulation”) to the subject.  Further, Santostasi teaches “Acoustic stimulation methods may be able to enhance slow-wave sleep without risks inherent in electrical stimulation or pharmacological methods. PLL methods differ from other acoustic stimulation methods that are based on detecting a single slow wave rather than modeling slow-wave activity over an extended period of time.” (Para 0036), wherein “The PLL is configured to stimulate slow-wave sleep activity by rhythmically generating an acoustic tone in a given range around a target frequency (e.g., 1 Hz) and also to phase lock with endogenous slow-wave oscillations of a subject's brain and deliver a stimulus signal to the brain at a particular phase. By synchronizing the stimulation with the phase of the EEG, efficacy and characteristics of slow-wave induction can be increased.” (Para 0041), such that “A PLL can be used to deliver an acoustic stimulus at a particular phase of an electrophysiological rhythm.” (Para 0042). In operation, “the PLL 100 can be configured to rhythmically deliver an acoustic tone 135 via a brain computer interface (e.g., electrodes, headphones, etc.) in a given range around a target frequency and phase-locked with endogenous slow-wave oscillations. By synchronizing stimulation with the phase of the EEG, slow-wave induction is improved to deliver increased slow wave activity.” (Para 0056).  Primary Examiner notes, the terms “acoustic stimulation” of Santostasi and “auditory stimulation” of the claimed invention are coextensive as both involve the sound variations to facilitate deep sleep in the subject. 
Thus, the resultant effect of the modified Burton and further including the features of Santostasi is an additional controlling mechanism for enhancing deep sleep within the patient. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the enhanced deep sleep protocol of the modified Burton to further include the use of an external sensory device, as taught by Santostasi to be an additional methodology suitable for facilitating enhanced deep sleep in the patient through the use of acoustic tones and brainwave synchronization. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Westbrook et al. (2010/0240982) discloses an additional positive airway pressure device (Para 0112) which utilizes medical intervention or stimulus (Para 0105) to reduce REM sleep and thereby encourage non-REM deep sleep within subjects. 
Fan (2014/0238412) discloses an additional positive airway pressure device (Para 0004 and 0014), which utilizes medical interventions (Para 0020 and 0078) to promote deep sleep in the patient. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785